Court of Appeals
                           Sixth Appellate District of Texas

                                      JUDGMENT


Francisco Javier Tafolla, Appellant                       Appeal from the 115th District Court of
                                                          Upshur County, Texas (Tr. Ct. No. 16,050).
No. 06-12-00122-CR           v.                           Opinion delivered by Justice Carter, Chief
                                                          Justice Morriss and Justice Moseley
The State of Texas, Appellee                              participating.



        As stated in the Court’s opinion of this date, we find there was partial error in the
judgment of the court below. Therefore, we modify the trial court’s judgment to delete the
imposition of court costs. As modified, the judgment of the trial court is affirmed.
        We note that the appellant, Francisco Javier Tafolla, has adequately indicated his inability
to pay costs of appeal. Therefore, we waive payment of costs.




                                                          RENDERED DECEMBER 20, 2012
                                                          BY ORDER OF THE COURT
                                                          JOSH R. MORRISS, III
                                                          CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk